Title: To George Washington from Jonathan Boucher, 5 September 1768
From: Boucher, Jonathan
To: Washington, George



Dr sir
Caroline Septr 5th 1768

I am much concern’d for Mastr Custis’s Indisposition, wc. yet I foresaw, & shd have told You so, as I did Him, had I not been unwell at the Time He left us. He is fond of Fruit, & wt is worse for Him, He is fond of Cucumbers; & to These, I doubt not, in a grt Measure, He owes his bilious Complaints. A better Air, & stricter Attention, I trust, will soon restore Him to his former Health.
I did intend to have dismiss’d my Boys a Week ago; but thr Parents & Friends havg neglected to send for Them, Many of Them have had, & still have this vile Disorder. And as both my Sister & Usher are also down in it, I see no Chance I have of quitting the Place durg the sickly Season, wc. was my chief Aim. Thank God, the Fevers are not very obstinate this Year, & easily give Way to Vomits & Bark.
Unless You hear from Me again, I shall be glad to see Jack here agn abt the latter End of this Month, if his Health will then permit Him: & I hardly expect He will be in a Capacity to leave Home much sooner. Then, I hope, He may come without Danger. Mr Addison is expected here every Day, who will probably either come or return your Way. I beg my Compts to Mrs Washington, & her Son, & am Yr most obedt Hble Servt

Jonan Boucher

